      Case 2:17-cv-01075-TLN-JDP Document 74 Filed 03/31/21 Page 1 of 4


 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff
 7   DENISE SMART

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    DENISE SMART, Individually and as          )
      Successor in Interest of Decedent          )     No: 2:17-cv-01075-TLN-JDP
12    DANIEL SHAHAM,                             )
                                                 )     STIPULATION AND ORDER TO
13                                               )     MODIFY SCHEDULING ORDER
                     Plaintiff,                  )
14    vs.                                        )
                                                 )
15    CALIFORNIA HIGHWAY PATROL, a               )
      state agency, CHIEF OF CHP                 )
16    NORTHERN DIVISION                          )
                                                 )
      HEADQUARTERS, SCOTT                        )
17    GILLINGWATER, in his individual            )
18    capacity; CALIFORNIA HIGHWAY               )
      PATROL OFFICER PAUL BRIAN                  )
19    SHADWELL; and DOES 1 through 10,           )
      individually, jointly and severally,       )
20                                               )
                     Defendants.                 )
21                                               )
                                                 )
22                                               )
                                                 )
23                                               )
                                                 )
24

25

26

27

28

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:17-cv-01075-TLN-JDP Document 74 Filed 03/31/21 Page 2 of 4


 1          All parties, by and through their counsel of record, stipulate and hereby move this court to

 2   modify its December 4, 2020, Scheduling Order (Doc. 56) to extend discovery and pretrial

 3   deadlines by approximately 3 months. The parties propose the following amended dates and

 4   deadlines (or as soon thereafter that the Court is available):

 5
      Event                                Current date                  Proposed Date or Deadline
 6
      Fact Discovery Cut-off               April 20, 2021                July 20, 2021
 7
      Expert Disclosures Deadline          May 5, 2021                   August 5, 2021
 8    Supplemental Expert                  May 19, 2021                  August 19, 2021
 9    Disclosures Deadline
      Dispositive Motion hearing           July 8, 2021                  October 7, 2021
10    deadline
11

12   Good cause exists to grant the requested modification:

13            1.    This is a civil rights/wrongful death case involving the shooting death of Daniel

14   Shaham against Defendant Officer Paul Shadwell.
15            2.    The Parties are currently involved in related discovery disputes concerning Officer
16
     Shadwell’s mental condition and fitness for duty when he fatally shot Daniel Shaham on June 4,
17
     2016. Defendants filed a Motion to Quash certain subpoenas Plaintiff served on multiple entities.
18
     (Doc. 59). Plaintiff filed a Motion to Compel Defendants’ discovery responses. (Doc. 65). Judge
19

20   Peterson held a hearing for both motions on February 25, 2021, but has yet to issue a ruling on

21   either motion. Once these issues are resolved, Plaintiff intends to file a Motion for a Rule 35 exam.

22   Per Judge Peterson’s instruction, Plaintiff has postponed filing the related Rule 35 motion until after
23   the ruling on the pending motions.
24
              3.    The Parties anticipate that additional time will be needed to resolve these issues
25
     beyond the current deadlines. If the motions are granted, the proposed modifications will provide
26
     the parties the necessary time to take further depositions, if necessary, and for the completion of the
27

28   Rule 35 exam without the time constraints under the present scheduling order.

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:17-cv-01075-TLN-JDP Document 74 Filed 03/31/21 Page 3 of 4


 1          4.      The Parties reasonably believed that their previous stipulation to extend discovery

 2   and pretrial deadlines by approximately 3 months (Doc. 54) would have provided the parties and the
 3
     Court sufficient time to address these matters. The parties are confident that all remaining
 4
     discovery disputes will be resolved within the proposed modified deadlines.
 5
            5.      The parties are mindful of the Court’s limited resources, especially during this
 6
     pandemic. All counsel will continue to work cooperatively to resolve remaining discovery issues in
 7

 8   an orderly fashion and believe that they will complete all necessary discovery with this final three-

 9   month extension of discovery deadlines.
10          For the foregoing reasons, the Parties respectfully request that this Court enter an order
11   extending the briefing schedule in this case as set forth above.
12

13          IT IS SO STIPULATED.
14

15   DATED: March 29, 2021                         HADDAD & SHERWIN LLP
16
                                                   /s/ Teresa Allen
17                                                 TERESA ALLEN
                                                   Attorneys for Plaintiff
18

19
     DATED: March 29, 2021                         MATTHEW RODRIQUEZ
20                                                 Acting Attorney General of California
                                                   CATHERINE WOODBRIDGE
21                                                 Supervising Deputy Attorney General
22
                                                   /s/ Amie C. McTavish
23
                                                   AMIE C. MCTAVISH
24                                                 Deputy Attorney General
                                                   Attorneys for Defendants
25

26

27

28

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:17-cv-01075-TLN-JDP Document 74 Filed 03/31/21 Page 4 of 4


 1
                                                   ORDER
 2
     Based on the parties’ stipulation, and with good cause appearing therefor,
 3
            IT IS HEREBY ORDERED that the previous Scheduling Order entered on December 4,
 4
     2020 (Doc. 56) is hereby modified, and that the following dates are set:
 5

 6                     Event                               New Date or Deadline

 7                     Fact Discovery Cut-off              July 20, 2021

 8                     Expert Disclosures Deadline         August 5, 2021

 9                     Supplemental Expert                 August 19, 2021
                       Disclosures Deadline
10                     Dispositive Motion hearing          October 14, 2021
                       deadline
11

12
           IT IS SO ORDERED.
13

14
     Dated: March 31, 2021
15                                                         Troy L. Nunley
16                                                         United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
